





RELEASE

And

SETTLEMENT AGREEMENT




This Release and Settlement Agreement (this “Agreement”), by and among Reflect
Scientific, Inc., a Utah corporation (the “Company”) and Enable Opportunity
Partners, LP (“Enable”), is entered into on this 26th day of February, 2010 (the
“Effective Date”).




RECITALS:




WHEREAS, on June 29, 2007, the Company and Enable entered into a Securities
Purchase Agreement (“Purchase Agreement”), along with related 12% Senior
Convertible Debentures Agreement (“Debenture”), Series A/B Common Stock Purchase
Warrants (“Warrants”), Registration Rights Agreement (“Registration Rights
Agreement”), Escrow Agreement and Disclosure Schedules (collectively, the
“Transactional Documents”).  Pursuant to the Transaction Documents, Enable
purchased the Debenture with a principal amount of two hundred sixty two
thousand five hundred dollars ($262,500) and a maturity date of June 29, 2009
(“Maturity Date”); and




WHEREAS, the Company failed to pay the outstanding principal amount of the
Debenture in accordance with its terms on the Maturity Date; and




WHEREAS,  the Company and Enable wish to agree upon terms of partial payment and
partial conversion of the Debenture, adjustment of the Warrants, the termination
of certain Transaction Documents, and the release of any and all claims that the
parties may have arising from the Transaction Documents as set forth herein.




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1.

Recitals.  The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.




2.

Payment and Settlement of the Debenture.  The Company and Enable hereby agree to
the following payment of the Debenture:




(a)

The parties hereby agree that the sum of unpaid interest, penalties, principal
and other charges on the Debenture is $341,250 (“Outstanding Obligation”) as of
the date hereof;




(b)

On the Closing Date (as defined below) of this Agreement, the Company will pay
Enable sixty thousand dollars ($60,000) which shall be applied to reduce the
Outstanding Obligation;





- 1 -







--------------------------------------------------------------------------------










(c)

On the Closing Date (as defined below), and concurrent with the payment set
forth in Section 2(b), the remaining two hundred eighty one thousand two hundred
fifty dollars ($281,250) of the Outstanding Obligation shall be automatically
converted, without any action required on the part of Enable, into shares of the
Company’s common stock, $0.01 par value per share (“Common Stock”), at the
conversion price of forty cents ($0.40) per share of Common Stock.




Upon the payment by the Company as set forth in Section 2(b) and the conversion
of the remaining Outstanding Obligation into shares of Common Stock as set forth
in Section 2(c), the Debenture shall be deemed paid in full, cancelled and of no
further force and effect and the Outstanding Obligation shall be paid in full
and other claims, whether known or unknown, arising out of the Debenture or
Transaction Documents shall be deemed released.




3.

Amendment to the Warrants.  In connection with the transactions contemplated by
this Agreement, the Company shall reset the exercise price of the outstanding
Warrants to the greater of $0.16 per share or the VWAP on the Closing Date.  For
purposes herein, “VWAP” means, for any date, the price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted for trading as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)); (b)  if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.




4.

Termination of Certain Agreements.  Pursuant to the terms and conditions of this
Agreement, the Company and Enable hereby agree that the agreements set forth
below shall be terminated by mutual consent of the parties thereto and shall be
of no further force or effect as of the Closing Date.  The agreements set forth
below and any and all claims, whether known or unknown, penalties, liquidated
damages or other obligations in connection with such agreements shall be deemed
settled pursuant to the terms of this Agreement.




a)

Registration Rights Agreement;

b)

Debenture; and

c)

Purchase Agreement.




5.

Condition Precedent.  As a condition to the closing of this Agreement, the
Company shall make an offering and sale of securities of the Company with
aggregate proceeds to the Company of at least $400,000 (such sale with aggregate
proceeds of at least $400,000, the “Raise”).  The Company shall provide
immediate notice to Enable of the closing of the Raise.  





- 2 -







--------------------------------------------------------------------------------







For purposes of this Agreement, “Closing Date” means the date on which the
Company closes the Raise.




6.     

Mutual Releases.  




(a)

Release by the Company.  In consideration of the mutual covenants and
undertakings set forth herein, the Company, and each of its respective
subsidiaries, successors, affiliates, predecessors, assigns, agents, advisors,
employees, legal representatives, partners and all persons acting by, through or
under the Company (hereafter referred to in this subpart as “Company Releasors”)
hereby release and forever discharge Enable, and each of its respective
subsidiaries, successors, affiliates, predecessors, assigns, agents, advisors,
officers, directors, employees, legal representatives, partners and all persons
acting by, through or under Enable (hereafter referred to in this subpart as
“Enable Releasees”), of and from all obligations, actions, causes, causes of
action, claims at law or in equity, suits, debts, liens, encumbrances,
contracts, agreements, promises, liabilities, demands, damages, liquidating
damages, penalties, losses, costs or expenses of any nature whatsoever, known or
unknown, fixed or contingent, which Company Releasors now have against Enable
Releasees that arise under the Debenture and the Transactional Documents.




(b)

Release by Enable.  In consideration of the mutual covenants and undertakings
set forth herein, Enable, and each of its subsidiaries, successors, affiliates,
predecessors, assigns, agents, advisors, officers, directors, employees, legal
representatives, partners and all persons acting by, through or under Enable
(hereafter referred to in this subpart as “Enable Releasors”) hereby release and
forever discharge the Company, and each of their respective subsidiaries,
successors, affiliates, predecessors, assigns, agents, advisors, employees,
legal representatives, partners and all persons acting by, through or under the
Company (hereafter referred to in this subpart as “Company Releasees”) of and
from all obligations, actions, causes, causes of action, claims at law or in
equity, suits, debts, liens, encumbrances, contracts, agreements, promises,
liabilities, demands, damages, liquidating damages, penalties, losses, costs or
expenses of any nature whatsoever, known or unknown, fixed or contingent, which
Enable Releasors now have against Company Releasees that arise under the
Debenture and the Transactional Documents.  

7.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.




8.

Further Amendments.  All provisions in the Transaction Documents in conflict
with this Agreement shall be and hereby are changed to conform to this
Agreement.




9.

Authority.  The parties hereto warrant that they have the full power and
authority to execute and deliver this Agreement and to perform the obligations
hereunder.




10.

Assignment.  Neither this Agreement nor any right, obligation or interest
hereunder or under the Debenture or other Transactional Documents shall be
assignable, transferable or otherwise alienable by the Company or the Subsidiary
except with the prior written consent of Enable.  This





- 3 -







--------------------------------------------------------------------------------







Agreement and Enable’s rights under the Debenture or other Transactional
Documents, and any and all rights, obligations or interests therein, may be
transferred or assigned by Enable in its discretion.  Subject to the foregoing,
this Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.




11.

Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by each of the parties hereto.  No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other parties shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party that is not set forth in this
Agreement.




12.

Severance and Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




13.

Counterparts; Telecopied Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  Any signature delivered
by a party by facsimile transmission shall be deemed to be an original signature
hereto.




14.

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, supersedes any prior
agreement by and among the parties, and may not be changed or terminated orally.
 No change, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party to be bound.




15.

Negotiated Agreement.  This Agreement has been negotiated and shall not be
construed against the party responsible for drafting all or parts of this
Agreement.




16.

Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah.   

17.

Reimbursement by Legal Fees.  On the Closing Date, the Company agrees to
reimburse Enable $1,000 for its legal fees and expenses in connection herewith.




(Remainder of Page Intentionally Blank)





- 4 -







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date hereof.







REFLECT SCIENTIFIC, INC.,

a Utah corporation







By:

/s/Kim Boyce

Kim Boyce, CEO







ENABLE OPPORTUNITY PARTNERS, LP







By:

/s/Mitch Levine

Name:

Mitch Levine

Title:

CEO

 





- 5 -





